7 REGISTRATION NO. 86724298 :

FILED

| ee JUL 28.
- UNITED STATES DISTRICT CoURT “U2? 2018
SOUTHERN DISTRICT OF CALIFORNIA | CLERK. US. CHSTRICT COURT
. — . SOUTHERN PISTRICT OF C ite

age | of 1

   
   

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

_ United States of America JUDGMENT u :
: ¥v, oo (For Offenses Committed On or After November 1, i987} os

~ Jose Obed Jimenez-Rocha Case Number: 3: 19-mj-22967

Martha McNab Hall

Defendant's Attorney

 

THE DEFENDANT:
& “pleaded guilty to count(s) 1 of Complaint

 

 

Oo was found guilty to count(s)

 

 

after a plea of not guilty. os
Accordingly, the defendant i is adjudged guilty of such count(s) which involve the following offense(s):
Title & Section — . Nature of Offense — , ; Count Number(s) ,
81325 0 ILLEGAL ENTRY (Misdemeanor) ed
O The: defendant has been 1 found not t guilty. on ‘couit(s) | - __
— Counts a So dismissed on the motion of the United States,
IMPRISONMEN T

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be

- jmprisoned for aterm oft ~

 

Xe TIME SERVED | Oe days
B Assessment: $10 WAIVED "Fine: WAIVED.
‘XX Court recommends USMS, ICE or DHS or other arresting agency return all property and all doctiments in. .

the defendant’s possession at the time of arrest upon their deportation orremoval.
CL} Court ‘recommends defendant be deported/removed with relative, changed in case

 

Ir IS ORDERED that the defendant shall notify the United States ‘Attorney for this district within 30 days :
of any change of name, residence, or mailing address until all fines, restitution, costs, ad spécial assessments -
imposed. by this judgment are fully paid. If ordered to pay-restitution, the defendant shall notify the court‘and

‘ United States Attorney of “any material change i in the defendant s economic circumstances.

~ Received

Friday, July 26, 2019
Date of Imposition of Sentence .

 

 

Michael Ty. Seng

MS | HONORABLE MICHAEL J. SENG
Oo _ UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy o an ; | I | 3:19-mj-22967

 

 
